BLEDSOE, District Judge
(after stating the facts as above). Very careful consideration has been given to the briefs herein and particular attention given to the contention of the defendant with respect to the asserted limitation to be placed upon the meaning of the word “transmitter” in claim 4 of the Means patent, to the effect, substantially, that only some form of “electrical transmitter” was thereby intended.
Giving all matters, however, their due place, I can come to no conclusion other than that the plaintiff is entitled to the relief prayed for. There is no doubt but that the invention of Means was a pioneer and basic one. No one before him had provided mankind with an instrumentality whereby definite, positive, persistent, usable, visible signals could be projected in and from the sky, so that they might be observed and taken advantage' of by others either in the sky or upon the earth. It may be that Means, the original inventor, did not fully appreciate and understand the scope, extent, and availability for use of his own discovery. It may be that he saw at the time only the possibility of its use in war, as a means for aerial signaling and did not foresee its potential value as a pure advertising medium. Assuming that to be true, however, it would not suffice, in my judgment, under the law as I understand it, to authorize another to infringe upon the patent secured by him, awarding to that patent the scope which its claims, in the light of the specifications and the existing art, would seem to entitle it to.
Claim 4, the one relied upon herein, Is a broad combination claim, and secures to Means and his assignees the monopoly of any sort of signaling or sky-writing from an aerial machine by means of the use of coloring matter the output and deposit of which, and therefore the visibility of which, is controlled and determinable by a valve operated in accordance with some predetermined purpose. This seems to me to be the construction to be placed upon the claim in the light of the discovery, its pioneer character, the degree of equivalency to which it is entitled, and the obvious use of which it was intended that the instrumentality should be made in virtue of the specifications had and claim allowed. In this wise the word “transmitter” in the claim is not *1000to be limited to an electrical or any similar sort of transmitter, but is to be regarded as an instrumentality by which a control of. the valve, and therefore of the coloring matter, might be had in the air. The device of defendant is simpler in form than that of the Means Patent, but it is no less an infringement in my judgment. “It performs substantially the same function * * * in substantially the same way to obtain substantially the same result.” Bates v. Coe, 98 U. S. 31, 25 L. Ed. 68.
_ Plaintiff will take the usual decree.